Citation Nr: 1233051	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an allergic reaction.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

T. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision rendered by the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his August 2008 substantive appeal, the Veteran requested a hearing before a Member of the Board sitting at the RO.  In a later statement received in December 2008, he requested a hearing before the Board in Washington, D.C., rather than a hearing by the Board at the RO.  A hearing before the Board sitting in Washington was subsequently scheduled for October 2012.  

Subsequent to the Veteran's December 2008 hearing request, the Veteran retained counsel to represent him in this matter.  In August 2012, prior to the scheduled hearing date, the Veteran's attorney requested that the hearing be conducted at the RO in Detroit, rather than in Washington.  

In light of this request, a remand is necessary to schedule a hearing before a traveling member of the Board.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a hearing before a Member of the Board sitting at the RO in accordance with applicable law. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



